Title: To James Madison from William D. Patterson, 28 July 1807
From: Patterson, William D.
To: Madison, James



City of Nantes.  Commercial Agency of the United-States of Sir,
America.  July 28th. 1807

I have now the honor to inclose you, an official return of the vessels arrived at and sailed from this Port during the six months ending the 30th. June Ulto.
Two vessels the Pomona of New York, and the Nancy & Kitty from Philadelphia, bound to this place were lately carried into England, but immediately were liberated, and arrived here, when they were seized and detained in consequence of the Imperial Decree of the 21st. Novr. declaring the British Isles in blockade.  The Merchants of this place, trading with the United States, united in addressing me a letter, requesting the interference of the American Minister at Paris, against this measure.  This with one from myself I sent to Genl. Armstrong, who forwarded it, to the Imperial Head Quarters.  This letter, was aided by a representation from the Chamber of Commerce of this City to the Minister of Finance complaining of the same grievance.  The consequence has been an order to liberate the Ships, the Cargoes to be put in Entrepôt in sequestration, and the consignee to give security in the amount of the value of the cargo, untill it shall be proved these vessels went to England only through superior force.  The consignees declared they would not comply with this, and they refused to unload the Ships, upon which I protested against them, and notified them in the name of the American Owners, that I placed the Ships and cargoes at their risk.  They then consented and these vessels are now unloading.
The last two months have teemed with great events  Although the Russians were successful in maintaining their ground, during the campaign of the Winter, yet such a force was collected, that on the opening of the Spring they were everywhere beaten, and the battle of Friedland where they suffered a great defeat, decided the Fate of the War  Immediately after, an armistice took place, and an interview was held by the two Emperors, which for several Days was repeated, and a Treaty of Peace was the consequence a copy of which I have the honor to forward to you, together with the last two bulletins.  It has been  here with some surprize, that no specific recognition of the maritime rights of neutrals has been introduced into this Treaty, although mentioned in the bulletins as one of the objects of the War with Russia.  Neither is this Power held to concur in putting in force the Decree of Blockade, although Prussia is.  With Sentiments of the highest esteem & respect, I am Sir Your Obedt. Humble Servt.

W D Patterson

